


109 HRES 964 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 964
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Markey, Mr. Holden,
			 Mrs. McCarthy,
			 Mr. Brady of Pennsylvania,
			 Ms. Millender-McDonald,
			 Mr. Van Hollen,
			 Ms. DeLauro,
			 Mr. Wexler,
			 Mr. Allen,
			 Mr. Brown of Ohio,
			 Mr. Waxman,
			 Mr. Kennedy of Rhode Island,
			 Mr. Hinchey,
			 Mr. McNulty, and
			 Mr. Etheridge) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Alzheimer’s Disease Awareness Month, and for other purposes.
	
	
		Whereas Alzheimer’s disease is a slow, progressive
			 disorder of the brain that results in loss of memory and other cognitive
			 function and, eventually, results in death;
		Whereas Alzheimer’s disease is the seventh leading cause
			 of death in the United States and currently affects an estimated five million
			 Americans, with that number expected to triple by 2050;
		Whereas a number of factors associated with the disease,
			 including stigma, denial, lack of knowledge, resistance to visiting a doctor,
			 and concern about health care costs, may result in a delay of diagnosis, in
			 some cases up to six years;
		Whereas Alzheimer’s disease takes an enormous toll on
			 loving family members, with an estimated one in four acting as caregivers for
			 each individual with the disease;
		Whereas caregivers for individuals with Alzheimer’s
			 disease watch closely the deleterious effects of the disease and often suffer
			 more stress, depression, and health problems than caregivers of people with
			 other illnesses;
		Whereas recent advancements in scientific research have
			 demonstrated the benefits of early medical treatment for individuals with
			 Alzheimer’s disease, and surveys and research have shown the benefits of early
			 access to counseling and other support services for individuals with
			 Alzheimer’s disease and their caregivers, including the opportunity for
			 individuals with the disease to participate in long-term care and end-of-life
			 decisions;
		Whereas there is broad recognition of the value of early
			 detection and treatment of dementia, and rates of diagnosis and public
			 awareness of dementia need to be increased;
		Whereas persons with memory problems should consult their
			 physicians or qualified health professionals for evaluation, diagnosis, and
			 necessary treatment;
		Whereas with early detection and diagnosis, individuals
			 can avoid or correct contributing medical problems, commence available therapy,
			 organize current and future care, and enhance self-determination, and
			 individuals with the disease, caregivers, and other family members can identify
			 and embrace support services in their communities and at a national
			 level;
		Whereas early recognition of dementia can identify
			 individuals at risk, help individuals plan for their care and take advantage of
			 support services, and lead to interventions to reduce the incidence of
			 avoidable harms such as accidents, injuries, and complications of co-morbid
			 medical conditions;
		Whereas efforts to promote awareness, early detection, and
			 early diagnosis of memory impairment should be encouraged so that individuals
			 can obtain proper medical treatment, social services, and other resources
			 related to their condition; and
		Whereas November is National Alzheimer’s Disease Awareness
			 Month, a national observance that was established by President Ronald Reagan in
			 1983 to increase public awareness of, and Federal research funding to find
			 treatments and a cure for, Alzheimer’s disease: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the seriousness of Alzheimer’s
			 disease and the toll it takes on individuals living with the disease, their
			 caregivers, and other family members;
			(2)recognizes that
			 memory loss that disrupts everyday life is not a normal part of aging, and that
			 it is always a good idea to check with a doctor or other qualified health
			 professional if a person’s abilities seem to be declining;
			(3)acknowledges that
			 more outreach and education is needed to eliminate the stigma associated with
			 the disease and to assist individuals and their caregivers in identifying the
			 signs and symptoms of dementia and pursuing evaluation, diagnosis, treatment,
			 and support;
			(4)encourages all
			 Americans who may be experiencing memory impairment to contact their physician
			 or other qualified health professional to seek an evaluation and
			 diagnosis;
			(5)congratulates
			 national and local organizations representing individuals and families living
			 with the disease, caregivers, and health care professionals for their
			 commitment to improve the quality of life for those individuals by providing
			 optimal care and services; and
			(6)supports the goals
			 and ideals of National Alzheimer’s Disease Awareness Month, including
			 efforts—
				(A)to raise public
			 awareness about Alzheimer’s disease;
				(B)to promote early
			 evaluation, diagnosis, planning, and treatment; and
				(C)to encourage
			 progress toward the development of a national health policy to raise awareness
			 about Alzheimer’s disease and to ensure that people with dementia receive a
			 diagnosis and appropriate care.
				
